'   •             \.


        AO 442 (Rev . 11/1 1) Arrest Warrant



                                                    UNITED STATES DISTRICT COURT
                                                                                  for the

                                                                Eastern District of Pennsylvania


                              United States of America
                                           V.                                         )
                              Sean Christopher Williams                               )       Case No.     [UNDER SEAL]
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                        Defendant


                                                                  ARREST WARRANT
        To:       Any authorized law enforcement officer

                  YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
        (name ofperson to be arrested)          Sean Christopher Williams
        who is accused of an offense or violation based on the following document filed with the court:

        0 Indictment                0    Superseding Indictment          0 Information            0 Superseding Information               ~ Complaint
        0 Probation Violation Petition                 0 Supervised Release Violation Petition              0 Violation Notice            O Order of the Court

        This offense is briefly described as follows:
          Bank fraud, in violation of 18 U.S .C. § 1344; wire fraud , in violation of 18 U.S.C. § 1343; and aggravated 'denti!k' th~, in
          violation of 18 U.S.C. § 1028A.                                                                               n r· _=:_ :::
                                                                                                                   r l 'Ji--4                          i         ,..,.,.,



                                                                                                                    . r-      ::t: :J
                                                                                                                                          !I     :.z::,.,            \ ' :"
                                                                                                                                     , :         =.u             -· i' 't
                                                                                                  ~                                  ';,        :;:; :,,'~
                  03/26/2019
        Date: - - -  -----
                                                                                      C           cJ ~ 2 2;·rt=:~
                                                                                                             Issuing officer 's signal~        .r--         ··

        City and state:          Philadelphia, Pennsylvania                                   Honorable Timoth R. Rice, U.S. Ma istrate Judge __
                                                                                                               Printed name and title


                                                                                  Return

                  This warrant was received on (date)           ,2 '"..,/ I., - J 7       , and the person was arrested on (date)               3 -,J-7-/ 7
        at (city and state)     - - - ~(}
                                       ~ -~~ - - - - - - --


        Date:                     2 ~ 7-/7
                                                                                                            Arresting officer 's signature



                                                                                                               Printed name and title
